DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 3/2/2022 is acknowledged. Claims 1, 7-10, 12 have been amended. Claims 2 and 13 are canceled. Claims 21-22 are added.

Response to Arguments
Applicant’s arguments with respect to claims 12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “second gate dielectric, ,” in line 10.  One of the “,” must be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “the first end is over the second end” in line 13. Claim 12 recites “the first end is over the second end” in line 11.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a second of the second gate” in line 8-9.  It is unclear what this “second of the second gate” is.  For the purpose of examination, it is interpreted to be “a second end of the second gate”.
Claim 12 recites “the first end is over the second end” in line 11.  The first gate and second gate are positioned next to each other, as seen in Fig. 1B & 1E of the specification of the instant application, it is unclear how one gate can be over the other gate. For the purpose of examination, it is interpreted that the term “over” is referring to the situation when viewed top down.  In such top-down view, as in Fig. 1E, then one gate can be viewed as being “over” the other gate.  In this interpretation, the term “over” simply means being “next to each other”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 2019/0067417 A1) (hereinafter referred to as Ching).
Regarding claim 12, Ching teaches an integrated circuit (IC) structure (device in Figs. 1A-1B), comprising: 
a first gate (gate 114 over fins 104a-b in Fig. 1A-B) having a longitudinal axis; 
a second gate (gate 114 over fins 104c in Fig. 1A-B), wherein the longitudinal axis of the first gate is aligned with a longitudinal axis of the second gate (both of these longitudinal axes are along x-axis, as shown in Fig. 1A); 
a first dielectric material (oxide layer 126 in Fig. 1B around the first gate 114) continuously around first side faces (side surface along x-axis of the first gate) and a first end (side surface of the first gate which is adjacent the dielectric fin 108a) of the first gate, the first end connected to the first side faces (as shown in Fig. 1A); and 
a second dielectric material (oxide layer 126 in Fig. 1B around the first gate 114)  continuously around second side faces (side surface along x-axis of the second gate) and a second (as interpreted in 112b rejection above, side surface of the second gate which is adjacent the dielectric fin 108a) of the second gate, the second end connected to the second side faces (as shown in Fig. 1A), wherein the first end is over the second end (as interpreted in 112b rejection above, these two gates are adjacent to each other), and a portion of the first dielectric material and a portion of the second dielectric the portions of the first/second dielectric materials on the first/second end of the first/second gate).  
Regarding claim 14, Ching teaches all the limitations of the IC structure of claim 12, and also teaches wherein: 
the first gate includes a first gate dielectric (116 of the first gate as shown in Fig. 1B) continuously around a first gate metal (118 of the first gate), wherein the first gate dielectric is between the first dielectric material and the first gate metal (as shown in Fig. 1B); and 
the second gate includes a second gate dielectric (116 of the second gate as shown in Fig. 1B) continuously around a second gate metal (118 of the second gate),  wherein the second gate dielectric is between the second dielectric material and the second gate metal (as shown in Fig. 1B).  
Regarding claim 15, Ching teaches all the limitations of the IC structure of claim 14, and also teaches wherein the first gate dielectric and the first dielectric material have different material compositions, and the second gate dielectric and the second dielectric material have different material compositions (as stated in [0026] of Ching).  
Regarding claim 18, Ching teaches all the limitations of the IC structure of claim 12, and also teaches wherein the IC structure further includes: 
an array of channel regions (regions of fins 104 that are covered by the gates structures 114 as shown in Fig. 1A of Ching), including a first channel region (portions of 104a/b covered by the first gate 114) and an adjacent second channel region (portions of 104c covered by the second gate 114), wherein axes of the first channel region and the second channel region are parallel and offset (see Figs. 1A-B); 
112 of the first gate structure in Fig. 11A-C of Ching) proximate to the first channel region; 
a second source/drain region (112 of the second gate structure in Fig. 11A-C of Ching) proximate to the second channel region; and 
an insulating material region (isolation structure 106b and ILD 1302 in Fig. 20B of Ching) at least partially between the first source/drain region and the second source/drain region.  
Regarding claim 19, Ching teaches all the limitations of the IC structure of claim 18, and also teaches wherein the insulating material region includes a first insulating material (isolation 106b in Fig. 20B of Ching) and a second insulating material (ILD 1302), wherein the first insulating material has a U-shaped cross-section (see Fig. 20B of Ching), and the first insulating material is between the second insulating material and the first source/drain region (see Fig. 20B of Ching).  
Regarding claim 20, Ching teaches all the limitations of the IC structure of claim 12, and also teaches wherein the first gate is a gate in a memory cell (as stated in [0028] of Ching).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ching, as applied to claim 12 above, and further in view of Chang et al. (US 2016/0225764 A1) (hereinafter referred to as Chang).
Regarding claim 16, Ching teaches all the limitations of the IC structure of claim 12, but does not teach wherein a distance between the first gate and the second gate is less than 20 nanometers.  
Chang teaches an IC structure (Figs. 1A-1C of Chang), wherein a distance between the first gate contact and the second gate contact is less than 35 nanometers (as described in [0026] of Chang, the width W3 is less than 20nm, and width W4 is less than 35nm.  Thus, it follows that the distance between first and second gate contacts must be less than 35nm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two gate contacts to be less than 35nm, as according to Chang, since this is a known working range for the separation between the two gate contacts. 
As incorporated, the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  Thus a prima facie case of obviousness exists, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two gate contacts to be less than 20 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 17, Ching teaches all the limitations of the IC structure of claim 12, but does not teach wherein a distance between the first gate and the second gate is between 5 nanometers and 12 nanometers.  
Chang teaches an IC structure (Figs. 1A-1C of Chang), wherein a distance between the first gate contact and the second gate contact is less than 35 nanometers (as described in [0026] of Chang, the width W3 is less than 20nm, and width W4 is less than 35nm.  Thus, it follows that the distance between first and second gate contacts must be less than 35nm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two gate contacts to be less than 35nm, as according to Chang, since this is a known working range for the separation between the two gate contacts. 
As incorporated, the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  Thus a prima facie case of obviousness exists, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two gate contacts to be between 5 nanometers and 12 nanometers.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Allowable Subject Matter
Claims 1, 3-6, and 21-22 are allowed.

Regarding claim 1, the prior art of record does not disclose or fairly suggest an integrated circuit structure with “a first dielectric material continuously around first side faces and a first end of the first gate metal; and a second dielectric material continuously around second side faces and a second end of the second gate metal, wherein a portion of the first dielectric material and a portion of the second dielectric material are present between the first end and the second end, and the portion of the first dielectric material abuts the portion of the second dielectric material” along with other limitations of the claim.
Claims 7-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 7, the prior art of record does not disclose or fairly suggest an integrated circuit structure with “a first dielectric material continuously around first side faces and a first end of the first gate dielectric, a first portion of the first dielectric material contacting the first end; and a second dielectric material continuously around second side faces and a second end of the second gate dielectric, , a second portion of the first dielectric material contacting the second end, wherein an individual first side face is in parallel with an individual second side face, the first end is over the second end, and the first portion abuts the second portion” along with other limitations of the claim.
The closest prior art of record are Ching et al. (US 2019/0067417 A1), Zhu et al. (US 2021/0020639 A1), and Ragnarsson et al. (US 2017/0330801).
see Figs. 1A-1B of Ching). Each gate structure (118 in Fig. 1B) is completely and continuously surrounded by a gate dielectric layer (116 in Fig. 1B) and a dielectric layer (126 in Fig. 1B).  Zhu teaches two gate structures (see Fig. 1 of Zhu) next to each other. Each gate is continuously surrounded by a gate dielectric layer. However, all of the above references teach that the two dielectric layers are separated from each other, not abuts each other. 
Ragnarsson teaches two gate structures next to each other (see Fig. 1N of Ragnarsson).  Each gate is completely and continuously surrounded by a gate dielectric layer but they are separated by an isolation structure (120-122).  So it would not be obvious how one of ordinary skill in the art could modify the isolation structure to form two continuous dielectric layers surrounding the gate structures and abuts each other at the location between the two gate structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822